Exhibit 10.23

 

LOGO [g78823g80p48.jpg]

Corporate Office

1340 Treat Blvd., Suite 600

Walnut Creek, CA 94597

Phone 925.948.3642

Fax 925.947.0914

Monday, August 17, 2015

REVISED: August 25, 2015

David Chichester

1621 Fort Ward Hill Road NE

Bainbridge Island, WA 98110

Dear David,

I am pleased to confirm your offer of employment for the position of Acting
Chief Financial Officer with Central Garden & Pet, with a start date of
September 2, 2015, with an employment start date of August 17, 2015, or a date
to be mutually determined. You will report to me and you will be located in the
Walnut Creek office. We look forward to working with you and ensuring that your
participation and contribution is a positive, valuable and productive work
experience. Please find listed below the details regarding your offer. Upon
review and approval, please sign, date and return one original to Linda Robb at
Central Garden & Pet. If you have any questions, please feel free to call
Marilyn Leahy, Vice President of Human Resources, at 925.948.2702.

The key points of our employment offer are as follows:

 

  1. POSITION AND TERM OF EMPLOYMENT. You will be joining Central as its Acting
Chief Financial Officer for a period of up to six (6) months.

 

  2. COMPENSATION. Your starting salary, on an annualized basis, is $440,000
paid at $16,923 per bi-weekly pay period, less applicable taxes, based on a
normal full time year.

You will be eligible to participate at a target rate of 50% in the Central 2015
and 2016 fiscal years bonus plan, prorated based upon hire date. Your bonus is
based upon both your individual and Central’s performance with a payout
typically made in the first quarter following the fiscal year close. The award
and amount of any bonus is at the discretion of the Company and the Compensation
Committee of the Company’s Board of Directors.

 

  3. LOCAL HOUSING AND TRANSPORTATION EXPENSES. You will be reimbursed for your
reasonable and customary temporary housing expenses and rental car expenses
incurred during your period of employment. The Company will also reimburse you
for travel expenses incurred by you and your spouse for trips between Seattle
and Walnut Creek taken at your discretion.

Dana Brennion, Senior Human Resources Manager (925.948.2814), will be your point
of contact for the relocation process and will explain the details of the
process in further detail.



--------------------------------------------------------------------------------

David Chichester

August 25, 2015

Page 2

 

  4. OPTIONS. I will be recommending that the Central Garden & Pet Board of
Directors (“Board”) grant you, upon commencement of employment, a non-qualified
Stock Option to purchase 12,500 shares of Company Common Stock (CENTA) with
price determined by the fair market value upon the date of issue. I will be
further recommending that the Board grant you, after the initial three
(3) months of your employment, a non-qualified Stock Option to purchase an
additional 12,500 shares of Company Common Stock (CENTA) with price determined
by the fair market value upon the date of issue. These options shall vest upon
the termination of your employment by the Company (if such termination is not
for cause) or six (6) months after the commencement of your employment,
whichever first occurs. These options shall not continue to vest if you
terminate your employment or if the Company terminates your employment for
cause.

 

  5. BENEFITS. You will be given vacation benefits at an annual rate of four
(4) weeks per year, which will begin to accrue upon your hire date.

Central offers its employees a comprehensive benefits program. On the first of
the month following thirty (30) days of employment, you (and any eligible
dependents) will be eligible to participate in Central’s health care plan, if
you elect to enroll. Prior to your start date, you will be provided further
information about medical, dental, vision, life, disability, and 401(k) Plan
participation guidelines. If you elect not to enroll, you will be reimbursed for
the premium associated with your health care insurance.

 

  6. ADDITIONAL INFORMATION. On your first day of employment you will be asked
to provide two forms of identification to comply with the Federal Immigration
Reform Act (I-9). It is important to bring the required forms of ID to fulfill
this requirement to be eligible to start work.

You will be expected to execute an “Agreement to Protect Confidential
Information, Intellectual Property & Business Relationships,” which is attached
to this Employment Offer Letter.

As indicated on the application form you will or have completed, your employment
with Central is “at will” in that it can be terminated with or without cause,
and with or without notice, at any time at the option of either Central or
yourself, except as otherwise provided by law. The terms of this offer letter,
therefore, do not and are not intended to alter the at-will nature of the
relationship.

 

  7. COMPUTER & CELL PHONE. You will be provided with a Company laptop computer
and will be reimbursed for the expense related to your personal cell phone.

 

  8. PARKING. You will be provided with Company parking.



--------------------------------------------------------------------------------

David Chichester

August 25, 2015

Page 3

 

David, we all look forward to working with you toward building a strong team and
making a positive performance difference.

 

Sincerely,     Accepted: John R. Ranelli    

/s/ David N. Chichester                             9/3/15

President and CEO     David Chichester                                      Date
Central Garden & Pet Company    

 

Enclosures:    

Agreement to Protect Confidential Information, Intellectual Property & Business
Relationships

    Benefits Guide cc:   Marilyn Leahy



--------------------------------------------------------------------------------

David Chichester

August 25, 2015

Page 4

 

AGREEMENT TO PROTECT CONFIDENTIAL INFORMATION, INTELLECTUAL

PROPERTY AND BUSINESS RELATIONSHIPS

This Agreement is made effective on your first day of employment (the “Effective
Date”) by and between Central Garden & Pet Company and/or any of its wholly
owned subsidiaries, successors and assigns (collectively called “the Company”)
and David Chichester (“Employee,” “I” or “Me”).

I RECOGNIZE that during my employment as a key executive with Central Garden &
Pet Company and/or any of its wholly owned subsidiaries, successors and assigns
(collectively called “the Company”), I will be provided with and have access to
Confidential Information (as defined below) and/or valuable business
relationships and support in developing customer goodwill at the Company’s
expense in reliance upon my promises in this Agreement;

I RECOGNIZE that my employment in certain capacities with a competitor would by
its nature involve the unauthorized use or disclosure of Company Confidential
Information and/or unauthorized conversion of goodwill developed at the
Company’s expense to the benefit of the competitor;

I RECOGNIZE that the Company’s Confidential Information and business
relationships are critical to its success in the marketplace, and that the
nature of the Confidential Information and customer goodwill that I will be
provided with will be national in nature as the Company operates on a
nationwide-basis. I recognize and concur that the legitimate business interests
of the Company in protecting its Confidential Information and/or customer
goodwill is nationwide in nature;

I RECOGNIZE that the law regarding restrictive covenants varies from state to
state and the law that will apply to this Agreement after I terminate will
depend on factors such as where I live, where I work, the location of my
employer, the location of my former employer and other factors, many which are
unknown at this time;

THEREFORE, in consideration for the employment provided to me, to prevent the
unauthorized use or disclosure of Company Confidential Information and/or
unauthorized conversion of customer goodwill, and to protect the Company’s
valuable Confidential Information and/or customer goodwill, I agree to the
following:

1. Definitions.

(a) Confidential Information. For purposes of this Agreement, “Confidential
Information” shall mean any information, or compilation of information,
including its business, its plans, its customers, its contracts, its suppliers,
or its strategies, that has been or is created, maintained, or used by the
Company in the course of its business and that is not generally known to the
public or to those for whom it would have value or provide an actual or
potential competitive advantage. Confidential Information includes third party
information provided to the Company in confidence. Authorized disclosure of
Confidential Information by the Company to a third party in confidence for a
limited business purposes will not remove it from protection of this Agreement
for any other party or for any other purpose. Confidential Information includes,
but is not limited to, all such information I learned or developed during any
previous employment with the Company or its predecessors in interest and all of
the Company’s confidential, proprietary and trade secret information, which may
include information and strategies relating to the Company’s



--------------------------------------------------------------------------------

David Chichester

August 25, 2015

Page 5

 

products, processes and services, including customer lists and files, product
description and pricing, information and strategy regarding profits, costs,
marketing, purchasing, sales, customers, suppliers, contract terms, employees,
salaries, product development plans, business, acquisition and financial plans
and forecasts, and marketing and sales plans and forecasts. I acknowledge that
requiring me to enter into this Agreement is one of the measures that the
Company uses to maintain the secrecy of its Confidential Information.

(b) Relevant Territory. For purposes of this Agreement, “Relevant Territory”
shall mean any territory or region in which I performed services on behalf of
the Company or about which I learned Confidential Information regarding the
Company during the two (2) years prior to my separation from the Company for any
reason.

(c) Services. For purposes of this Agreement, “Services” shall mean the same as
or similar in purpose or function to those activities in which I engaged during
the two (2) years prior to my separation from the Company for any reason.

2. Confidentiality. I agree that I will not, during my employment with the
Company (except in furtherance of the Company’s interests), or at any time after
employment terminates, without the prior written consent of the Company Vice
President of Human Resources, disclose any Confidential Information to or use
any Confidential Information for, any third party or entity. This restriction
prohibits me from, among other activities, engaging in or preparing to engage in
developing, producing, marketing, distributing or selling lawn, garden, animal
health, nutrition or pet related products for any business entity if that
activity in any way involves the use or disclosure of Company Confidential
Information and diverting or attempting to divert any business or customers from
the Company using Confidential Information. Notwithstanding the foregoing, to
the extent that any Confidential Information is determined by a court of
competent jurisdiction to be confidential information that does not qualify for
protection as a trade secret under applicable law, the prohibition on use and
disclosure of that specific information provided for herein shall only be in
effect for a period of three years after the termination of my employment with
the Company; otherwise as to trade secret information the prohibition shall last
until the information ceases to be a trade secret (other than through any breach
of secrecy by me or other third parties under a duty of secrecy to the Company).
In the event that after my employment with the Company ceases, if I have any
doubt about whether particular information may be used or disclosed, I will
contact the Company Vice President of Human Resources. I agree that I will
return at termination, all Company property and information in any and all
forms, including electronically stored information.

3. Intellectual Property Rights. All Inventions made or conceived by Employee
are the sole and exclusive property of Company, and Employee hereby irrevocably
assigns all right, title, and interest in and to all Inventions to Company.
Employee shall promptly disclose all Inventions to Company. Employee shall
cooperate with Company at Company’s expense in connection with Company’s efforts
to patent, copyright, trademark, or otherwise register or perfect Company’s
rights in and to Inventions, including without limitation execution of documents
and other instruments related thereto, and for purposes thereof Employee hereby
irrevocably appoints Company as Employee’s attorney-in-fact to execute documents
and instruments on behalf of Employee.



--------------------------------------------------------------------------------

David Chichester

August 25, 2015

Page 6

 

For purposes of this provision, the following terms shall have the following
meanings:

(a) “Invention(s)” means tangible and intangible discoveries, designs,
improvements, developments, concepts, ideas, trademarks, trade names, works,
copyrights and other intellectual property rights, whether or not they may be
patented, registered, or copyrighted which relate in any way directly or
indirectly to (i) the Services provided to Company by Employee, or
(ii) Company’s business, including without limitation Company’s Proprietary
Information, in any case made in anticipation of, during, or after the
engagement of Employee under this Agreement, whether by Employee individually or
jointly with others.

(b) “Proprietary Information” means all information relating to Company’s
business and affairs, including without limitation, research and development
activities undertaken by or on behalf of the Company or any of its subsidiaries
and affiliates, which is or might be deemed to constitute Confidential
Information by Company, including without limitation all Inventions, equipment,
products, product development, records, research, research projects, computer
program, scientific, technical, or business or financial information, scientific
or production technique, specification, data, technology, test procedure or
result, trade secret, know-how, process, future plan, merchandising or selling
plans or programs, customer lists, market studies, cost or price studies,
personnel information, acquisition plans or similar business information
contributed to, developed by, disclosed to or known by Employee by reason of his
employment.

To the extent applicable, this provision does not apply to any invention that
qualifies under California Labor Code Section 2870 or any other statute of
similar import.

4. Post-Employment Activities

(a) Non-Competition. For eighteen (18) months after the termination of my
employment with the Company and/or any post-employment consulting agreement with
the Company, I will not render Services, either directly or indirectly, any
other business engaged in or about to be engaged in developing, producing,
marketing, distributing or selling lawn, garden, animal health, nutrition or pet
related products in the Relevant Territory. This paragraph shall only apply in
those jurisdictions where restrictions such as contained in this paragraph are
enforceable. While I reside in and am subject to the laws of California, this
paragraph will not apply to me except to the limited extent I may not engage in
conduct that requires me to engage in the unauthorized use or disclosure of
Confidential Information as otherwise provided in this Agreement.

(b) Non-Solicitation of Customers. For eighteen (18) months after the
termination of my employment with the Company and/or any post-employment
consulting agreement with the Company, I will not solicit, directly or
indirectly, any customer of the Company whose identity is a Company trade
secret, or any customer about whom I learned Confidential Information while in
the employ or service of the Company, in lawn, garden, animal health, nutrition,
or pet related products. This paragraph shall apply in those jurisdictions where
restrictions such as contained in this paragraph are enforceable.

(c) Non-Solicitation of Employees. For eighteen (18) months after the
termination of my employment with the Company and/or any post-employment
consulting agreement with the Company, I will not recruit, solicit or induce, or
attempt to recruit, solicit or induce, any employee of the Company to terminate
their employment with the Company or otherwise cease their relationship with the
Company. This paragraph shall apply in those jurisdictions where restrictions
such as contained in this paragraph are



--------------------------------------------------------------------------------

David Chichester

August 25, 2015

Page 7

 

enforceable. While I reside in and am subject to the laws of California, this
paragraph will not apply to me except to the limited extent I may not engage in
conduct that requires me to engage in the unauthorized use or disclosure of
Confidential Information as otherwise provided in this Agreement.

(d) Duty to Present Contract. For eighteen (18) months after the termination of
my employment with the Company and/or any post-employment consulting agreement
with the Company, before I accept employment with any person or organization
that is engaged in or about to be engaged in developing, producing, marketing,
distributing or selling lawn, garden, animal health, nutrition or pet related
products, I agree (1) to advise that prospective employer about the existence of
this Agreement; (2) to provide that potential employer a copy of this Agreement;
and (3) to advise the Company’s Vice President of Human Resources in writing,
within five (5) business days, to whom I have provided a copy of this Agreement.

5. Reformation/Severability. If any restriction set forth in this Agreement is
found by a court to be unenforceable for any reason, the court is empowered and
directed to interpret the restriction to extend only so broadly as to be
enforceable in that jurisdiction. Additionally, should any of the provisions of
this Agreement be determined to be invalid by a court of competent jurisdiction,
it is agreed that such determination shall not affect the enforceability of the
other provisions herein.

6. Further Acknowledgments. I understand that the restrictions contained in this
Agreement are necessary and reasonable for the protection of the Company’s
business, goodwill and its Confidential Information. I understand that any
breach of this Agreement will cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, including the return of consideration paid for
this Agreement, I agree that the Company shall have the right to seek specific
performance and injunctive relief. Any business entity that employs me in a
capacity in which I violate this Agreement shall be liable for damages and
injunctive relief. Further, I understand that the Company intends to install the
full measure of protections permitted by the law to protect its Confidential
Information and business relationships, but does not intend to impose any
greater protections on me than those permitted by law. I ACKNOWLEDGE THAT THE
LAW THAT GOVERNS RESTRICTIVE COVENANTS SUCH AS THIS IS IMPORTANT, RAPIDLY
CHANGING AND VARIES FROM STATE TO STATE. I ALSO UNDERSTAND THAT THE LAW THAT
WILL APPLY TO THIS AGREEMENT AFTER I TERMINATE WILL DEPEND ON FACTORS SUCH AS
WHERE I LIVE, WHERE I WORK, THE LOCATION OF MY EMPLOYER, THE LOCATION OF MY
FORMER EMPLOYER AND OTHER FACTORS, MANY OF WHICH ARE UNKNOWN AT THE TIME I ENTER
THIS AGREEMENT. I UNDERSTAND THAT I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY OF MY CHOICE TO DISCUSS THIS AGREEMENT AND MY LEGAL OBLIGATIONS UNDER
THIS AGREEMENT AFTER MY TERMINATION OF EMPLOYMENT.

7. Separability. Courts should treat each numbered paragraph as a separate and
severable contractual obligation intended to protect the legitimate interests of
the Company and to which I intend to be bound.

8. Non Waiver. I agree that the Company’s determination not to enforce this or
similar agreements as to specific violations shall not operate as a waiver or
release of my obligations under this Agreement.



--------------------------------------------------------------------------------

David Chichester

August 25, 2015

Page 8

 

9. Fiduciary Duty. This Agreement is in addition to any fiduciary duty and
obligation that may exist under statutory or common law.

10. Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. It cannot be modified or waived except in a
writing signed by me and the Chief Executive Officer of the Company. I enter
into this Agreement voluntarily.

AGREED AND ACCEPTED BY:

 

/s/ David N. Chichester

   

9/3/15

David Chichester     Date

/s/ George A. Yuhas

   

9/4/15

George A. Yuhas     Date General Counsel     Central Garden & Pet Company    